Citation Nr: 0116570	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  97-34 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had honorable active service from October 1945 to 
April 1947.  The appellant is the veteran's widow.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
the cause of the veteran's death and failed to adjudicate the 
issue of entitlement to DIC under 38 U.S.C. § 1318.  The 
appellant filed a notice of disagreement later that month 
stating that the veteran was 100 percent disabled due to 
hearing loss for more than 10 years prior to his death.  See 
Isenbart v. Brown, 7 Vet. App. 537 (1995) (a veteran's notice 
of disagreement may attach to the RO's failure to adjudicate 
a claim reasonably before it, so long as the notice of 
disagreement could be fairly read as encompassing the RO's 
failure to adjudicate that particular claim); see also 
Garlejo v. Brown, 10 Vet. App. 229 (1997).  She did not 
disagree with the RO's denial of service connection for the 
cause of the veteran's death, and her claim filed in June 
1997 indicated that she was not claiming that the cause of 
the veteran's death was service related.  A statement of the 
case addressing the claim for DIC under 38 U.S.C. § 1318 was 
issued by the RO in September 1997, and the appellant filed a 
substantive appeal addressing this claim only in January 
1998.

In February 2001, a video-conference hearing was held before 
the undersigned Board member who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  
FINDINGS OF FACT

1.  At the time of the veteran's death on May [redacted], 1997, 
service connection was in effect for, inter alia, defective 
hearing, evaluated as 100 percent disabling, effective from 
December 18, 1987.

2.  Evidence in the veteran's claims file at the time of his 
death showed that between May 30, 1987 and December 18, 1987 
he was unable to participate in substantially gainful 
employment solely by reason of his service-connected 
disabilities.

3.  At the time of his death, the veteran was in receipt of, 
or was entitled to receive, compensation for service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death.  


CONCLUSION OF LAW

The appellant is entitled to DIC benefits under 38 U.S.C.A. § 
1318.  38 U.S.C.A. § 1318 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.22, 20.1106 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In May 1947, the RO granted the veteran entitlement to 
service connection for defective hearing, evaluated as 10 
percent disabling, and for varicose veins and an appendectomy 
scar, each evaluated as noncompensable, effective from April 
15, 1947.  By an October 1967 rating decision, the RO 
assigned a 10 percent rating for varicose veins, effective 
from September 1, 1967.  In October 1980, an 80 percent 
rating was assigned for the veteran's defective hearing, 
effective from May 23, 1980.  This was based upon a September 
1980 VA audiogram showing that he was deaf in his left ear 
and had profound hearing loss on the right.

Review of the claims file reveals that during the veteran's 
lifetime he worked as a taxi driver from 1969 until 1973 and 
as a desk clerk at a hotel in 1979, which involved handling 
the hotel switchboard.  His employment at the hotel lasted 
for only one week in December 1979.  His employer replaced 
him because of his hearing deficiency.  He also worked as the 
manager of a spa and gym for six months, but was laid off in 
July 1980 because of his service-connected disabilities.  He 
tried to obtain a sales position in 1980, but was denied the 
job because of his hearing impairment.  He was in receipt of 
Social Security Administration (SSA) disability benefits 
since approximately 1973 and had a high school education.
 
The veteran claimed entitlement to an increased disability 
rating for his defective hearing and a TDIU in July 1986.  A 
VA examiner reported in August 1986 that the veteran was 
unemployable due to hearing loss.  The RO denied the claims 
in September 1986, noting that the veteran was in receipt of 
the highest schedular rating available for hearing loss.  The 
veteran was notified of the RO's decision by letter dated 
October 8, 1986, and he did not appeal.

In August 1987, the RO confirmed the disability ratings 
assigned for the veteran's defective hearing, varicose veins, 
and appendectomy scar.  He was notified of the RO's decision 
by letter dated August 24, 1987, and did not appeal.

In January 1988, the veteran submitted to the RO claims for 
an increased rating for defective hearing and for a TDIU.  In 
March 1988, the RO confirmed the 10 percent rating assigned 
for varicose veins and assigned a 100 percent rating for 
defective hearing, effective from December 18, 1987, pursuant 
to revised criteria for evaluating hearing loss which became 
effective on that date.  The RO also determined that the 
veteran's claim for a TDIU was moot in light of the 
assignment of the 100 percent schedular rating.  By letter 
dated April 11, 1988, the RO notified the veteran that he had 
been awarded a 100 percent schedular rating for defective 
hearing.  There was no mention of the TDIU claim.  The 
veteran did not appeal.  

The veteran died on May [redacted], 1997.  The death certificate 
listed the cause of his death as congestive heart failure due 
to or as a consequence of pneumonia, coronary artery disease, 
and left ventricular failure.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause included prostate carcinoma.

In June 1997, the appellant submitted to the RO a formal 
claim seeking entitlement to DIC benefits.  At a video-
conference hearing before the Board in February 2001, she 
testified that the veteran was unemployable due to hearing 
loss prior to December 1987.  She stated that he had 
attempted to obtain jobs, primarily in sales, but was always 
fired soon after starting work because he could not hear.   


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, VA's duties have been fulfilled to the extent 
necessary.  There is no prejudice to the appellant in not 
remanding this case for further development because the Board 
herein grants entitlement to the full benefit sought on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Remand for the RO to address the requirements of the Act in 
the first instance would serve no practical purpose.  
Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service connected where the veteran's 
death was not caused by his or her own willful misconduct and 
either (1) the veteran was in receipt of or was entitled to 
receive compensation at the time of death for service-
connected disability that was continuously rated totally 
(100%) disabling for a period of 10 years or more immediately 
preceding death, or, (2) if totally rated for a lesser 
period, the veteran was so rated continuously for a period of 
not less than five years from the date of the veteran's 
discharge from active duty, or (3) the veteran was a former 
prisoner of war who dies after September 30, 1999, and the 
disability was rated totally disabling for a period of not 
later than one year immediately preceding death.  38 U.S.C.A. 
§ 1318(b).

"Entitled to receive" means that at the time of death, the 
veteran had service- connected disability rated totally 
disabling by VA but was not receiving compensation because 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) The veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  For purposes of 
this section, "rated by VA as totally disabling" includes 
total disability ratings based on unemployability.  38 C.F.R. 
§ 3.22.

Except with respect to benefits under the provisions of 38 
U.S.C.A § 1318 and certain cases involving individuals whose 
VA benefits have been forfeited for treason or for subversive 
activities, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that § 1318 DIC compensation benefits 
may also be obtained by showing that a veteran would have 
been in receipt of a 100 percent disability rating for the 
statutory period of time but for CUE in a final RO or Board 
decision.  Cole v. West, 13 Vet. App. 268 (1999); Marso v. 
West, 13 Vet. App. 260, 267 (1999).  In addition, the Court 
has indicated that, in limited circumstances, § 1318 DIC 
compensation benefits may be obtained by showing that a 
veteran "hypothetically" would have been entitled to a 
total disability rating for the required period.  Id; see 
also Wingo v. West, 11 Vet. App. 307 (1999); Carpenter v. 
Gober, 11 Vet. App. 140, 147 (1998); Green v. Brown, 10 Vet. 
App. 111, 115 (1997).  

Here, the appellant is not entitled to § 1318 benefits on the 
basis of the veteran's actual receipt of compensation for 
disability rated 100 percent for 10 years prior to his death.  
At the time of his death on May [redacted], 1997, he had been in 
receipt of a 100 percent schedular disability only since 
December 18, 1987, which is less than 10 years.  Accordingly, 
the appellant is precluded from recovering the benefits she 
seeks under this theory. 

The appellant has not indicated that she wishes to challenge 
any earlier RO or Board decision for CUE as part of her 
§ 1318 DIC "entitled to receive" claim.  See Cole v. West, 
13 Vet. App. 268 (1999).  Indeed, when asked at the hearing 
in February 2001, her representative stated that he did not 
know if he was "compelled enough to say CUE was there."  
Accordingly, the Board finds that no CUE theory was ever 
raised or properly presented by the appellant. 
However, the Board finds that hypothetical entitlement is 
warranted in accordance with Wingo v. West, 11 Vet. App. 307 
(1998).  See also Marso v. West, 13 Vet. App. 260, 267 
(1999).  In Wingo, the Court held that where a veteran had 
never filed a claim for VA benefits, the veteran's surviving 
spouse could still file a claim for DIC benefits to 
demonstrate that the veteran would have been entitled to 
receive VA compensation for a 100 percent disability rating 
for 10 continuous years prior to the veteran's death.  Thus, 
Wingo applies where no final VA decision regarding the 
veteran's level of disability had been made which would 
affect a survivor's claim under section 1318(b)(1).  Such is 
the case here. 

The RO last denied the veteran's TDIU claim in September 
1986.  In an October 1986 letter, the RO informed the veteran 
of the denial of the claim.  He did not disagree with that 
determination.  Therefore, the September 1986 rating decision 
is final.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a). 

The veteran again claimed entitlement to a TDIU on January 7, 
1988.  However, the RO failed to adjudicate this claim in the 
March 1988 rating decision, instead stating only that the 
claim was moot.  The RO's determination that the TDIU claim 
was moot in light of the assignment of a 100 percent 
schedular rating for defective hearing from December 18, 
1997, was in error.  The TDIU claim was not moot because the 
effective date assigned for the 100 percent schedular rating 
was later than the potential effective date for a TDIU.  A 
TDIU, if it could be factually determined that the 
entitlement existed, could have been assigned as early as 
January 7, 1987, one year prior to the date of the veteran's 
claim.  See 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2).  In contrast, a 100 percent schedular rating 
could not be effective earlier than the date on which the new 
rating criteria which provided for such a rating came into 
effect, i.e., December 18, 1987.

Regardless, even if the RO's March 1988 finding that the TDIU 
claim was moot amounted to an adjudication and/or effective 
denial of the claim, it was not final.  The April 1988 notice 
letter informed the veteran only that he had been assigned a 
100 percent schedular rating for defective hearing.  There 
was no mention of the TDIU claim and no indication that the 
veteran was provided a copy of the actual rating decision.  
Absent proper notice of the determination, there was no 
opportunity for the veteran to initiate appeal of this issue 
through filing a notice of disagreement.  38 U.S.C.A. § 5104 
(West 1991 & Supp. 2000).  Accordingly, there was no final VA 
rating decision denying entitlement to a TDIU during the last 
10 years of the veteran's life, i.e., between May 30, 1987, 
and May [redacted], 1997, that would affect the appellant's claim 
under section 38 U.S.C.A. § 1318(b)(1).  

Based on the evidence in the veteran's claims file at the 
time of his death and the law then applicable, the Board 
finds that he would have been entitled to a TDIU between May 
30, 1987 (ten years prior to his death) and December 18, 1987 
(the date that his 100 percent schedular rating became 
effective).  A total rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a) (1997).  

The veteran's defective hearing was rated as 80 percent 
disabling from May 1980 to December 1987.  Therefore, he met 
the percentage requirements set forth in 38 C.F.R. § 4.16(a) 
between May 30, 1987, and December 18, 1987.  The medical 
evidence shows that he had no measurable hearing in his left 
ear and profound hearing loss in his right ear as early as 
August 1980.  This significant hearing impairment prevented 
him from performing employment consistent with his limited 
skills and background, i.e., working as a taxi driver, desk 
clerk, and salesman.  He was last employed in 1980, and was 
terminated from this job due to his hearing loss.  In August 
1986, a VA examiner stated that he was unemployable due to 
hearing loss.  Finally, he had been awarded SSA disability 
benefits, reflecting that he was unemployable.  

Evidence of record when he died showed that the veteran was 
unable to secure or follow a substantially gainful occupation 
solely by reason of his service-connected defective hearing 
between May 30, 1987, and December 18, 1987, and he had filed 
a TDIU claim which would have encompassed that period of 
time, but which was not adjudicated. When the time elapsed 
between May 30, 1987 and December 18, 1987 is added to the 
period during which he actually held a 100 percent schedular 
rating for hearing loss (from December 18, 1987 to May [redacted], 
1997), the result is a continuous period of at least the 10 
years immediately preceding the veteran's death when he was 
in receipt of, or entitled to receive, total rating 
compensation for service connected disability.  Therefore, 
entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is warranted.  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

